Fuller, J.
The undisputed evidence offered at the trial of this action to recover the amount of a purported school warrant offered and received in evidence conclusively shows the same to be wholly without consideration and void as to the school district, because issued in plain violation of section 2366 of the Revised Political Code. Capital Bank of St. Paul v. School Dist., 1 N. D. 479, 48 N. W. 363. Assuming, as contended by counsel for appellant, that respondent Bills guaranteed the payment, there could be no recovery against him, in any event, until the warrant was presented to the treasurer as required by statute and payment refused. Greely v. McCoy, 3 S. D. 218, 52 N. W. 1050. That this was neither done nor attempted is conceded, and the trial court was fully justified in directing a verdict in favor of the defendants.
The judgment appealed from is affirmed.